MelleN C. J.
delivered the opinion of the Court.
The only question presented in this caséis, whether the property in the vessel and cargo, was of such a character, and so holden by Minchin & Willis and Webster, as that it was liable to pay their joint debts in preference to debts due from them severally. If not so liable, this action cannot be maintained ; because it appears by the report that the plaintiff’s attachment was not made till after those of all the other creditors, on whose executions the vessel and cargo were sold within thirty days after judgment. The deputy of the • defendant, for whose alleged neglect the suit is brought, has accounted for all the property; and has done it legally, provided he has accounted to those legally entitled to receive it. The plaintiff founds his claim on the assumed fact, that Minchin, Willis and Webster, were, in respect to the vessel and cargo, joint tenants and partners; and that the property in question, was subject to the payment of their joint debts, upon the same principle as all partnership property is liable. If the fact assumed is correct and true, the authorities are very clear that the action is well maintained, on the established ground that partnership debts must be paid, before the debts due from either of the partners, out of the joint fund. There may be a partnership, as well as a cotenancy, in a vessel. When a person is to be considered as a part-owner, and when as a partner, in a ship, depends on circumstances. The former is the general relation between ship owners; and the latter the exception ; and it is requir*78ed to be shown specially. Instead of being so shown in the present case, the proof is that Minchin, Willis and Webster were not partners ; that Minchin & Willis had no right to bind Webster, nor Webster any right to bind them. As to the vessel, then, there can be no question. The firm of Minchin & Willis own their part of the vessel as tenants in common with Webster. 3 Kent’s Commentaries, 114, 117, and cases there cited. Lamb v. Durant, 12 Mass. 65.
_ As to the cargo, the idea of a partnership is expressly negatived by the plaintiff’s own testimony, as abovementioned. It is true, some parts of the cargo were purchased by the owners severally, and put on board, and some parts were purchased on joint account; but to constitute a partnership, persons must not only be jointly concerned in the purchase, but jointly concerned in the future sale. 1 H. Bl. 48; Hoare v. Dawes, 1 Dougl. 371; Watson, 1. — 5; 2 Johns. Cases, 327; Holms v. U. Ins. Company. 3 Kent, 3, 4, and cases there cited ; and Rice v. Austin, 17 Mass. 197. In Jackson v. Robinson, 3 Mason, 138; four persons were part owners of a ship in certain proportions, and purchased a cargo by an agreement, on their account, in like proportions. The bill of lading purported to be a shipment on account and risk of the owners of the vessel. It was decided that the cargo was owned in common by them, and not in partnership. The facts in that case bear a strong resemblance to those in the case at bar. See also the case of Thorndike v. DeWolf, 6 Pick. 120.
We do not perceive that any importance can be attached to the circumstance that the plaintiff’s claim, for which he recovered his judgment, was for cordage supplied to the owners of the vessel. The owners of a vessel are analogous to partners, and liable as such for necessary repairs and stores ordered by one of themselves; and this is the principle and limit of the liability of part owners. See 3 Kent’s Com. 117; Wright v. Hunter, 1 East, 20; Scott v. Stanley, 1 Dall. 129. The owners became jointly liable for the price of the cordage to the plaintiff who furnished it; yet it became a part of the vessel, and was then owned by them in common, in the same manner as the vessel was owned.
We do not perceive any reasons for disturbing the nonsuit.
Judgment- for the defendant.